At the outset, I would like, on behalf
of the delegation of the Lao People's Democratic
Republic, to congratulate you, Sir, on your well-
deserved election to the presidency of the fifty-fifth
session of the General Assembly. We are confident that
our Assembly stands to gain a great deal from your
able leadership and from your wide knowledge of
international affairs.
Let me also take this opportunity to congratulate
the outgoing President, Mr. Theo-Ben Gurirab,
Minister for Foreign Affairs of Namibia, for the
guidance he provided to the fifty-fourth session of the
General Assembly.
The twentieth century has been an epoch of great
technological and scientific discoveries and
achievements. This is indeed one of the positive things
about the past century that we all can be proud of.
However, this same past century has brought enormous
calamities and left manifold complex problems as we
enter the twenty-first century.
Certainly, we have to accept the responsibility for
resolving them and in order to succeed in addressing
this daunting task, we must lay down sound basic
foundations aimed at encouraging and building peace
and international cooperation for development. This is
the lofty goal of our new age that we should all strive
to achieve.
In preparation for the new millennium, a number
of international conferences were held on different
issues under the auspices of the United Nations, such
as the World Summit for Children in New York, the
Earth Summit in Rio, the World Social Summit in
Copenhagen, the World Conference on Women in
Beijing, UNCTAD X in Bangkok and other
international conferences of equal importance. The
main objectives of those assemblies were to solve the
multifaceted problems that have occurred in the world,
with the hope that the new millennium will face
minimal risk in every area and that humankind will
concentrate its intelligence and resources on
developing the economy, civilized culture and
prosperity in equality, in a just and peaceful
environment free from violent confrontation, with
concern for poverty, disease and others. However, the
objectives set forth by these conferences have not lived
up to our expectations. In addition, new challenges that
are far more complex have erupted in the light of
globalization.
The South Summit of the Group of 77 and China,
which was held in Havana in April this year, rightly
identified the positive and negative sides of
globalization and put forward a collective guideline for
future action. The conference was of the view that the
unsolved problems are the well-known issues of the
growing debt, the unfavourable world trade measures
imposed on goods from the developing countries  in
particular, the least developed ones  as well as
human resources that have not yet been developed to
cope with new technologies and others. Overall, all
these issues need to be seriously dealt with together
between the North and the South, so as to meet the
challenges and make use of favourable opportunities
that will lead to a North-South cooperation based on
equality and mutual interest, as explicitly expressed in
the Havana Declaration.
The achievements of humankind in the past
century are of immense value. We believe that, if these
achievements are correctly used, happiness and
prosperity will be brought to the new generation of the
next century. Nonetheless, we are still yet concerned
over the challenges that the new generation has to face.
Today many young girls and boys worldwide have not
enjoyed happy lives and lacked opportunity for
education. Moreover, they are subject to exploitation
6

for the purpose of pornography, prostitution and drug
addiction, that destroy their own future, their families,
the society and, subsequently, becomes the source of
international terrorism.
Similarly, the gender issue is also of great
importance. Although equality between women and
men is respected and women's participation in social
life has increased, poverty and violence continue to be
the major obstacles that affect women's life. To
successfully tackle this problem, countries around the
world should help each other and devote the necessary
resources to this domain.
Drug abuse continues to be a subject of major
concern for the international community. In the Lao
People's Democratic Republic, the Lao Government
has implemented, with the cooperation and assistance
of friendly countries and international organizations 
in particular the United Nations International Drug
Control Programme  a number of projects with a
view to remedying the effects of drug abuse.
Experience has shown that people involved in poppy
cultivation continue to remain poor. Therefore, in order
to definitely solve this problem, it is imperative to
carry out alternative development projects, ensure food
security, enable people to earn more by cultivating
crops other than poppies, as well as traditional
cultivation. The Lao Government is determined to
continue its efforts in drug control and supervision. It
is our hope that the international community will lend a
strong helping hand in order to help us to overcome our
difficulties as soon as possible for the bright future of
our children.
While the world is entering the new millennium,
a number of regional conflicts have been satisfactorily
settled, thus responding to the aspirations of the
affected nations. However, at the same time, many
other regional conflicts remain unsolved and continue
to cause pain and suffering to the people directly
involved.
In the Middle East, durable peace has not been
ensured: the inalienable national and fundamental
rights of the Palestinian people have not yet been
exercised. We welcome the resumption of peace
negotiations between Israel and the Palestine
Liberation Organization. The two parties should seize
this opportunity to write a new page of history based
on peaceful coexistence and economic cooperation
among the peoples in the region. In this perspective,
we look forward to seeing the establishment of an
independent Palestinian State and of respect for an
existence of all States in the region, thus ensuring
durable peace and cooperation between the nations, in
particular between the Arab States and Israel.
The economic, commercial and financial embargo
applied against the Republic of Cuba continues to
cause enormous difficulties and damage to the Cuban
people. In compliance with the relevant resolutions of
the General Assembly, we urge that an end be put to
this restrictive commercial practice, which runs counter
to the principles of the Charter, international law and
the present world trend.
The Lao People's Democratic Republic is
following closely the situation in the Korean peninsula.
We welcome the outcome of the Korean Summit
between Chairman Kim Jong 11 of the National
Defense Commission of the Democratic People's
Republic of Korea and President Kim Dae Jung of the
Republic of Korea, who met in Pyongyang last June
and laid down an important foundation in response to
the aspirations of the Korean people for the peaceful
reunification of Korea and the settlement of the
problems in the Korean peninsula through peaceful
negotiations, which contributed thereby to the
promotion of peace, stability and cooperation in the
region.
On 2 December 2000, the Lao People's
Democratic Republic will commemorate its twenty-
fifth anniversary. Over this period, the Lao people have
upheld the spirit of patriotism, self-sufficiency, and
strength and have attracted assistance and cooperation
from the international community. They have made
tremendous accomplishments in national construction.
As a result, their living standard has gradually
improved. The most outstanding achievement, attained
for the first time in the country's history, is that we
have reached self-sufficiency in rice production and
even have a surplus for export. The socio-economic
infrastructure has been continuously expanded, the
State is governed by the rule of law and freedom and
democracy are respected and constantly promoted. The
solidarity of the Lao people of all ethnic groups has
been further strengthened. These are all fundamental
factors in ensuring political stability and social order.
Thanks to the policy of renewal consistent with the
mechanisms of the market economy, the development
of the people's right to self-determination and an open-
door policy in our international relations, we are
7

convinced that the Lao People's Democratic Republic
will be able to emerge from underdevelopment in the
near future.
Globalization has had an uneven impact on the
development of every country, because each nation is
at a different stage in the development process. While
some developing economies are making use of the
increasing economic opportunities, a large number of
developing countries continue to be marginalized and
are therefore not in a position to benefit from this
process. Most countries in the developing world
continue to face problems of access to markets, capital
and technology. Many are obliged to undertake painful
structural reforms that are not compatible with their
realities and have an undesirable negative impact that
impedes their integration into the world economy.
Against this backdrop, there is a need to build a
favourable environment that would enable the
developing countries to compete in the world trading
system and to fully benefit from globalization. The
United Nations has a crucial role to play in helping to
make this happen.
As we bid farewell to the twentieth century,
humanity is still yearning for a world of peace, a world
free from want and misery, a world governed by
international relations based on respect for the national
sovereignty of States, cooperation for development and
peaceful coexistence between peoples. The
international community is therefore duty-bound to
increase its cooperation in all possible areas so as to
ensure that the objectives of the United Nations
Summit Declaration are achieved and to bring benefits
to peoples throughout the world, as well as guarantees
to new generations of a better life and a more
prosperous future. In this spirit, I wish the present
session great success.






